Citation Nr: 1334337	
Decision Date: 10/29/13    Archive Date: 11/06/13

DOCKET NO.  09-19 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1. Entitlement to service connection for hepatitis C. 

2. Entitlement to service connection for residuals of a liver disorder, to include as secondary to hepatitis C. 

3. Entitlement to service connection for micronutrient deficiency, to include as secondary to hepatitis C and/or a liver disorder. 

4. Entitlement to service connection for osteoporosis, to include as secondary to hepatitis C and/or a liver disorder. 

5. Entitlement to service connection for ascites, to include as secondary to hepatitis C and/or a liver disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty service from July 1968 to June 1972.  This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.


REMAND

The record is inadequate to adjudicate the issue of service connection.  Although an opinion was obtained in March 2011, the Veteran subsequently submitted evidence in support of his claim, notably an Internet article indicating that the average time of development of cirrhosis from hepatitis C is 28 years after infection with hepatitis C.  The Board finds a supplemental opinion is needed to discuss the new evidence.  Moreover, this evidence was submitted without waiver of RO jurisdiction.  See 38 C.F.R. § 19.37 (2013).

Additionally, the Veteran claims entitlement to service connection for  micronutrient deficiency, a liver disorder, osteoporosis, and ascites, to include as secondary to his hepatitis C.  As such, the Board finds that these claims are inextricably intertwined with the Veteran's claim of entitlement to service connection for hepatitis C being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (finding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  Accordingly, the Board finds that remanding the Veteran's service connection claims for micronutrient deficiency, a liver disorder, osteoporosis, and ascites, is required so that they may be contemporaneously adjudicated with his claim of entitlement to service connection for hepatitis C.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant and afford him the opportunity to identify or submit any additional pertinent evidence.  Based on the response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If the RO is unable to secure any of the identified records, the RO must notify the appellant and her attorney and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the appellant is ultimately responsible for providing information.  The appellant and the representative must then be given an opportunity to respond.

2.  Thereafter, an addendum from the March 2011 VA examiner must be obtained.  If the March 2011 VA examiner is unable to provide the addendum or is not available, an opinion from an appropriate medical professional must be obtained.  All electronic records, to include on Virtual VA, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  

The examiner must address the Veteran's contention that the severity of this disorder at the time of initial diagnosis indicates that it began during service.  The examiner must reference the article submitted by the Veteran in June 2012, which reports that the average time for development of cirrhosis from hepatitis C is 28 years from the date of infection with hepatitis C.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  After the requested addendum has been provided, the record must be reviewed to ensure that it is in complete compliance with the directives of this remand.  The matter must be returned to the examiner if it is deficient in any manner, and the RO must implement corrective procedures at once.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim must be readjudicated with consideration of all evidence obtained after May 17, 2012.  If any benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

